Case 8:20-cv-00505-DOC-DFM Document 23 Filed 06/22/20 Page 1 of 1 Page ID #:101



                         UNITED STATES DISTRICT COURT                                     JS-6
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00505-DOC-DFM                                     Date: June 22, 2020

  Title: SAIF ORAHA v. FCA US LLC ET AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                   Not Present
               Courtroom Clerk                                Court Reporter

       ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
             PLAINTIFF:                                   DEFENDANT:
            None Present                                   None Present


        PROCEEDINGS (IN CHAMBERS): ORDER REMANDING CASE

         Having considered the Notice of Removal (Dkt. 1) and the parties’ supplemental
  briefing (Dkts. 17-18), the Court finds that the amount in controversy has not been
  demonstrated by a preponderance of the evidence to exceed $75,000. The case is
  therefore REMANDED to the Superior Court of California, County of Orange.

        The Clerk shall serve this minute order on the parties.




   MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

   CIVIL-GEN
